NO. 12-13-00153-CR

                         IN THE COURT OF APPEALS

                 TWELFTH COURT OF APPEALS DISTRICT

                                    TYLER, TEXAS

SAMOA GABRIELLE SCOTT,                          §      APPEAL FROM THE 114TH
APPELLANT

V.                                              §      JUDICIAL DISTRICT COURT

THE STATE OF TEXAS,
APPELLEE                                        §      SMITH COUNTY, TEXAS

                                MEMORANDUM OPINION
        Samoa Gabrielle Scott appeals her conviction for the offense of delivery of a controlled
substance in a drug free zone. She raises one issue relating to the imposition of court costs. We
modify and affirm as modified.


                                         BACKGROUND
        Appellant was charged by indictment with the felony offense of delivery of a controlled
substance in a drug free zone. Appellant pleaded guilty to the offense as charged. The trial court
deferred a finding of guilt and placed Appellant on deferred adjudication community supervision
for ten years.
        The State filed an application to proceed to final adjudication on February 11, 2013. In
its application, the State alleged that Appellant had committed a felony offense while on
community supervision, to which Appellant pleaded “true.” The trial court found the State’s
allegation “true,” revoked Appellant’s community supervision, and adjudicated Appellant guilty
of the offense of possession of a controlled substance in a drug free zone. The trial court
assessed punishment at six years of imprisonment without a fine and ordered court costs to be
paid.
        The judgment adjudicating guilt assessed $344.00 in court costs. The bill of costs shows
a remaining balance of $324.00 in court costs.


                  SUFFICIENCY OF THE EVIDENCE SUPPORTING COURT COSTS

        In one issue, Appellant contends that the evidence is insufficient to support the
assessment of court costs in the amount of $344.00 because the bill of costs reflects a remaining
balance of $324.00. The State concedes this is error.
Standard of Review and Applicable Law
        A challenge to the sufficiency of the evidence supporting court costs is reviewable on
direct appeal in a criminal case. See Armstrong v. State, 340 S.W.3d 759, 767 (Tex. 2011). We
measure sufficiency by reviewing the record in the light most favorable to the award. See Mayer
v. State, 309 S.W.3d 552, 557 (Tex. Crim. App. 2010); Johnson v. State, 405 S.W.3d 350, 354
(Tex. App.—Tyler 2013, no pet.). Requiring a defendant to pay court costs does not alter the
range of punishment, is authorized by statute, and is generally not conditioned on a defendant’s
ability to pay. See TEX. CODE CRIM. PROC. ANN. art. 42.16 (West 2006); Armstrong, 340
S.W.3d at 767; Johnson, 405 S.W.3d at 355.
Discussion

        The judgment adjudicating guilt assessing $344.00 in court costs includes two documents
identified as “Attachment A Order to Withdraw Funds.” One attachment states that Appellant
has incurred “[c]ourt costs, fees and/or fines and/or restitution” in the amount of $344.00. The
other attachment states that Appellant has incurred “[c]ourt costs, fees and/or fines and/or
restitution” in the amount of $324.00.1 The bill of costs reflects a remaining balance of $324.00.
        We have reviewed the items listed in the bill of costs, and all listed costs and fees are
authorized by statute. Because some costs have already been paid, the evidence is insufficient to
support the trial court’s assessment of $344.00 in court costs as reflected in its judgment
adjudicating guilt. See, e.g., Lack v. State, No. 12-13-00052-CR, 2013 WL 3967698, at *1-2
(Tex. App.—Tyler July 31, 2013, no pet.) (mem. op., not designated for publication) (evidence
insufficient to support court costs when different from remaining balance reflected in bill of



        1
          This attachment reads exactly as the first, but the $344.00 amount is marked out and $324.00 is
handwritten.


                                                   2
costs). The evidence is sufficient, however, to support the imposition of $324.00 in court costs.
See id. Accordingly, we sustain Appellant’s sole issue on appeal.


                                                    DISPOSITION

         Having sustained Appellant’s sole issue, we modify the trial court’s judgment to reflect
the amount of court costs is $324.00. See TEX. R. APP. P. 43.2(b). We also modify the trial
court’s judgment to delete the Order to Withdraw Funds that assesses $344.00 in costs, fees,
fines, and/or restitution. See Ballinger v. State, 405 S.W.3d 346, 350 (Tex. App.—Tyler 2013,
no pet.). We affirm the judgment of the trial court as modified. See TEX. R. APP. P. 43.2(b).

                                                                  BRIAN HOYLE
                                                                     Justice

Opinion delivered February 12, 2014.
Panel consisted of Worthen, C.J., Griffith, J., and Hoyle, J.




                                              (DO NOT PUBLISH)




                                                           3
                                   COURT OF APPEALS

      TWELFTH COURT OF APPEALS DISTRICT OF TEXAS

                                            JUDGMENT

                                         FEBRUARY 12, 2014


                                          NO. 12-13-00153-CR


                                  SAMOA GABRIELLE SCOTT,
                                          Appellant
                                             V.
                                    THE STATE OF TEXAS,
                                          Appellee


                                 Appeal from the 114th District Court
                         of Smith County, Texas (Tr.Ct.No. 114-1380-12)

                       THIS CAUSE came on to be heard on the appellate record and the briefs
filed herein; and the same being inspected, it is the opinion of the Court that the trial court’s
judgment below should be modified and, as modified, affirmed.
                       It is therefore ORDERED, ADJUDGED and DECREED that the trial
court’s judgment below be modified to reflect the amount of court costs is $324.00; that the
Order to Withdraw Funds that assesses $344.00 in “court costs, fees and/or fine and/or
restitution” is deleted; and as modified, the trial court’s judgment is affirmed; and that this
decision be certified to the trial court below for observance.
                    Brian Hoyle, Justice.
                    Panel consisted of Worthen, C.J., Griffith, J., and Hoyle, J.